Citation Nr: 1121315	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  05-39 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for peripheral vascular disease of the right lower extremity.

2.  Entitlement to an initial compensable rating for peripheral vascular disease of the left lower extremity.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected peripheral vascular disease of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2005 and December 2005 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia granted service connection for peripheral vascular disease of the lower extremities and assigned noncompensable ratings for these disorders, effective from March 23, 2005, and denied service connection for a low back disorder, respectively.

In October 2010, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claims for initial compensable ratings for the service-connected peripheral vascular disease of his lower extremities and for service connection for a low back disorder.  Regarding the compensable rating claims, the Veteran was last afforded a VA examination in June 2009.  Thereafter, at the Veteran's hearing in October 2010, he asserted that his peripheral vascular disabilities had worsened.  Additionally, lay statements submitted in November 2011 from the Veteran's friend and co-worker also indicate a worsening of his disabilities.  In this regard, the Board notes that there are no treatment records dated past March 2010.  

The Board finds that the record, as it currently stands, does not adequately reveal the present state of the peripheral vascular disease of the Veteran's lower extremities, especially if these disabilities have indeed worsened.  Thus, the Board finds that a remand of the Veteran's initial compensable rating claims is necessary to secure an examination to ascertain the current level of his peripheral vascular disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Turning to the Veteran's service-connection claim, the Board notes that a review of his service treatment records (STRs) shows that he was diagnosed with a low back strain in February 1985.  The Veteran has competently reported throughout this appeal that his back pain first shown in service has continued since service to the present.  Thus, the Veteran's contentions indicate a continuity of symptomatology.  According to post-service medical records, the Veteran has been diagnosed with degenerative disc disease L5-S1 with no focal disc herniation.  See August 2005 MRI.  

In a November 2010 letter, L.J., M.D. opines that the Veteran's current back disorder is related to his military service.  However, the doctor did not provide any rationale for her opinion.  She simply stated that she had reviewed the Veteran's service treatment records "in the past."  Indeed, she noted that the Veteran had developed back pain in service "several years ago," when, in fact, the in-service episode of low back pain had occurred 25 years earlier than the date of the doctor's letter.  Also, she did not address the absence of in-service findings of low back pathology after the February 1985 treatment session.  [Indeed, at the November 1992 separation examination, the Veteran denied ever having experienced back trouble.  In addition, the physical examination conducted at that time showed that the Veteran's spine was normal.]  

Additionally, the Veteran contends that his low back disorder may be secondary to the service-connected peripheral vascular disease of his bilateral lower extremities.  The Veteran has not been afforded a VA examination to determine whether he has a lumbar spine disorder that is either directly related to his military service or is secondary to his service-connected peripheral vascular disease of the bilateral lower extremities.

Because his STRs show a low back strain; post-service medical records show degenerative disc disease at L5-S1; he competently contends experiencing a continuity of relevant symptoms since service; and a private treating physician has indicated that the Veteran's current low back disability may be related to service, the Board finds that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Atlanta, Georgia and treatment for his legs from the VA Clinic in Lawrenceville, Georgia.  Thus, pertinent ongoing treatment records, dated from December 2009, should be obtained and associated with the claims folder on remand.  Furthermore, the Veteran testified that he receives treatment for his lower back from Kaiser Permanente.  See hearing transcript, pg. 12.  Also, the November 2010 letter from Dr. L.J. indicates current treatment for the Veteran's back.  Thus, any pertinent private treatment records should be obtained and associated with the claims folder on remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of peripheral vascular and orthopedic treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Kaiser Permanente; Dr. L.J.; the VA Clinic in Lawrenceville, Georgia; and the VAMC in Atlanta, Georgia since December 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his peripheral vascular disease of the bilateral lower extremities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is asked to provide specific findings as to the ankle/brachial index of the Veteran's lower extremities.  [Note:  The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.]  The examiner should also comment on the presence (including degree) or absence of diminished peripheral pulses, trophic changes, persistent coldness of the extremity, ischemic limb pain at rest, or deep ischemic ulcers.  The examiner should also indicate whether this bilateral lower extremity disability is characterized by claudication on walking more than 100 yards, between 25 and 100 yards on a level grade at 2 miles per hour, or less than 25 yards on a level grade at 2 miles per hour.  

3.  Also, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any lumbar spine disorder that he may have.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed lumbar spine disorder shown on examination is either directly related to his military service or was caused or aggravated by the service-connected peripheral vascular disease of his lower extremities.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If a(the) report(s) is(are) insufficient, it(they) should be returned to the examiner(s) for corrective action, as appropriate.

5.  Then, readjudicate the issues on appeal: entitlement to an initial compensable rating for service-connected peripheral vascular disease of the right lower extremity; entitlement to an initial compensable rating for service-connected peripheral vascular disease of the left lower extremity; and service connection for a low back disorder, to include as secondary to service-connected peripheral vascular disease of the lower extremities.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

